 Case 3:20-cv-00283-JPG Document 11 Filed 06/19/20 Page 1 of 4 Page ID #29




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHRISTOPHER J. HOWARD, B86767,                       )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 20-cv-00283-JPG
                                                      )
 ST. CLAIR COUNTY, ILLINOIS,                          )
                                                      )
                Defendant.                            )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Christopher Howard, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) and currently housed at Menard Correctional Center (“Menard”), brings

this action pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671-80 (“FTCA”).

Plaintiff claims he was subject to excessive bail in connection with a 2008 criminal case in St. Clair

County, Illinois. (Doc. 1, pp. 1-13). He seeks money damages from the County. (Id. at p. 9).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                          The Complaint

       Plaintiff sets forth the following allegations in the Complaint: Bond was set at $1 million

in St. Clair County Case No. 08-CF-881 pursuant to an Order dated June 30, 2008. (Doc. 1, pp.

8, 10). Plaintiff claims that no charges were brought against him at the time, and he was denied a

                                                  1
    Case 3:20-cv-00283-JPG Document 11 Filed 06/19/20 Page 2 of 4 Page ID #30




prompt preliminary hearing to establish probable cause. (Id. at 8). He now seeks monetary

damages in the amount of $41 million against St. Clair County. (Id. at 9).

        Based on the allegations in the pro se Complaint, the Court finds it convenient to designate

a single claim in this action:

        Count 1:          St. Clair County imposed excessive bail in St. Clair County Case
                          No. 08-CF-881 in violation of the Federal Tort Claims Act.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

                                                   Discussion

        The Federal Tort Claims Act (“FTCA”) provides jurisdiction for suits against the United

States for torts committed by federal officials. See 28 U.S.C. §§ 1346, 2671-2680. The FTCA

generally allows suit against the United States for injuries an inmate sustains in custody as a result

of the negligence or wrongful conduct of federal employees. Buechel v. United States, 746 F.3d

753, 758 (7th Cir. 2014). In his Complaint, Plaintiff did not name the United States as a defendant

or identify any misconduct by a federal employee that supports an FTCA claim. He named a single

defendant: St. Clair County. However, St. Clair County is not a proper defendant in this type of

action. The FTCA claim in Count 1 against St. Clair County shall be dismissed with prejudice for

failure to state a claim upon which relief may be granted against the County.

        Although the Court would normally give Plaintiff an opportunity to re-plead his claim(s)

in an amended complaint, it would be futile to do so here. To the extent he seeks relief for

violations of his federal constitutional rights under 42 U.S.C. § 1983, Plaintiff’s claims are clearly

time-barred. The applicable statute of limitations for Section 1983 claims is governed by state



1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
 Case 3:20-cv-00283-JPG Document 11 Filed 06/19/20 Page 3 of 4 Page ID #31




law. Wallace v. Kato, 594 U.S. 384, 387 (2007). The Court looks to the law of the state in which

the claim arose to determine the applicable statute of limitations. Hoagland v. Town of Clear Lake,

Ind., 415 F.3d 693, 699-700 (7th Cir. 2005). Because the alleged violation occurred in Illinois,

the Court applies Illinois’ two-year statute of limitations for personal injury claims. See 725 ILCS

5/13-202; Brooks v. Ross, 578 F.3d 574, 578 (7th Cir. 2009) (“A plaintiff must pursue a personal

injury action within 2 years from the accrual of the claim.).

       Plaintiff’s excessive bail claim arose almost 12 years before he filed this action. According

to the Complaint, a bond order was entered in St. Clair County Case No. 08-CF-881 on

June 30, 2008. (Doc. 1, pp. 8, 10). He filed this action on March 17, 2020. (Doc. 1). Although

the statute of limitations is an affirmative defense, a plaintiff who “pleads facts that show his suit

is time-barred or otherwise without merit . . . has pleaded himself out of court.” Tregenza v. Great

American Communications Co., 12 F.3d 717, 718 (7th Cir. 1993). Plaintiff has pleaded himself

out of Court.

       The Court notes that a timely-filed claim against St. Clair County would also be subject to

dismissal. Plaintiff has failed to allege a colorable constitutional claim against the County. All

Section 1983 claims require a showing of personal involvement in a constitutional deprivation.

The County was not responsible for setting bail. Plaintiff makes no allegation that the County

implemented a policy, custom, or practice that resulted in his excessive bail. Bail was set by a

state court judge. A timely-filed Section 1983 claim would also fail on the merits.

       The Complaint falls woefully short of stating any claim for relief against St. Clair County.

Under the circumstances, it would be futile to allow an amendment of the Complaint. See Ghandi

v. Sitara Capital Management, 721 F.3d 865, 868-69 (7th Cir. 2013). Accordingly, Count 1 and

this action shall be dismissed with prejudice.



                                                  3
 Case 3:20-cv-00283-JPG Document 11 Filed 06/19/20 Page 4 of 4 Page ID #32




                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) and this action are DISMISSED with

prejudice for failure to state a claim upon which relief may be granted. Plaintiff is ADVISED that

the dismissal counts as one of the plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty (30) days of the entry of judgment. FED. R. CIV. P. 4(A)(4). If Plaintiff does choose to

appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the

appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999). Finally, if the appeal

is found to be nonmeritorious, Plaintiff may incur another “strike.” A proper and timely motion

filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED.

R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after

the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk shall CLOSE THIS CASE and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 6/19/2020                               s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 4
